Citation Nr: 0032116	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to the veteran's service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Initially, the Board notes, given its decision below, that it 
will not consider and discuss the issue of entitlement to 
service connection for hypertension on a direct basis.  As 
such, the Board will not address clinical and other evidence 
of record that specifically relates to direct service 
connection.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record is in equipoise as to the 
veteran's claim of entitlement to service connection for 
hypertension, secondary to his service-connected duodenal 
ulcer.


CONCLUSION OF LAW

The veteran's hypertension is proximately due to or the 
result of his service-connected duodenal ulcer.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.130(a) (2000).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

A historical review of the veteran's claims file shows that 
service connection for a duodenal ulcer was granted in a 
February 1968 rating decision.  In August 1998, the veteran 
filed a claim for secondary service connection for 
hypertension, asserting that the diet he had been placed on 
in service for treatment of his duodenal ulcer, and which he 
had followed for approximately 30 years, caused his 
hypertension.  In support of his claim, the veteran submitted 
private medical records, medical articles, and statements 
from one of his private physicians.  The veteran also stated 
throughout the claims adjudication process that his diet over 
the years had included whole milk, ice cream, cheese, and 
butter, as he had been advised in service.  A VA examination 
was conducted in March 1999 in connection with this claim.  
The veteran's VA treatment records were also obtained.

The veteran's private medical records (dated from September 
1994 to June 1998) reflect the diagnosis of hypertension and 
document treatment of this disorder.

The medical articles submitted by the veteran discuss the 
causal connection between various disorders and stress.  
These articles are negative for any clinical discussion as to 
the causal connection between ulcers and subsequently-
developed hypertension.

The March 1999 VA examination indicates that there is no 
evidence of a causal relationship between the veteran's 
duodenal ulcer and his hypertension.  The examiner did not 
provide any stated rationale for his opinion, nor did he 
indicate that he had reviewed the veteran's claims file in 
conjunction with the examination.

The veteran's VA treatment records (dated from March 1999 to 
October 1999) pertain primarily to the veteran's mental 
health.

A November 1999 letter from one of the veteran's private 
physicians, Dr. L. N. T., reflects the opinion that there is 
an association and causal relationship between the veteran's 
service-related bleeding ulcer and his subsequent 
hypertension.  Dr. L. N. T. explained that even though the 
veteran's hypertension was not evidenced in service, or 
within one year after service, the very dietary advice he had 
been given in service (i.e., high fat, dairy, etc.) led to 
weight gain, elevated cholesterol, elevated blood pressure, 
and eventually severe coronary artery disease.  The link 
between the veteran's duodenal ulcer and his hypertension was 
not missing, just delayed.  The etiology certainly and likely 
could have been exacerbated by diet, as evidenced in current 
medical literature.

Dr. L. N. T. reiterated her opinion as to the causal 
relationship between the veteran's duodenal ulcer and his 
hypertension and the rationale behind her opinion in another 
letter to the RO, dated in April 2000.

III.  Analysis

As noted above, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.130(a).  Upon review of 
the pertinent clinical evidence in this instance, the Board 
finds evidence both in support of the veteran's claim for 
secondary service connection and evidence against it.  
Therefore, given that the evidence of record is in equipoise, 
the benefit of the doubt is given to the veteran, and service 
connection for hypertension, secondary to the veteran's 
service-connected duodenal ulcer, is granted.  

Specifically, as to the clinical evidence in support of the 
veteran's claim, the Board notes the two letters from the 
veteran's private physician, Dr. L. N. T., in which she 
stated that it was her opinion that there was an association 
and causal relationship between the veteran's service-related 
bleeding ulcer and his subsequent hypertension.  In support 
of this opinion, Dr. L. N. T. explained that the dietary 
advice given to the veteran while in service, which involved 
high fat consumption and dairy consumption, led to, among 
other things, elevated blood pressure.

As to the clinical evidence against the veteran's claim, the 
Board notes the March 1999 VA examination, in which it was 
explicitly stated that the veteran's duodenal ulcer did not 
cause his hypertension.  The examiner did not discuss the 
rationale behind this conclusion.

In weighing this evidence, both for and against the veteran's 
claim, the Board finds that the opinion expressed by Dr. L. 
N. T. is premised, in part, upon the veteran's reported 
dietary habits of almost three decades.  As to the veteran's 
dietary habits, the Board notes that other than the veteran's 
statements as to the medical advice given him while in 
service, i.e., to consume dairy products as that would help 
treat his ulcer, the record is negative for any documentation 
of such medical advice and the veteran's subsequent 
consumption of dairy products, except for one note made in 
the veteran's service medical records that indicates that the 
veteran was given antacids and milk for his ulcer.  As such, 
the opinion given by Dr. L. N. T. is based, in part, upon a 
reported medical history that is not completely substantiated 
by the record.  However, Dr. L. N. T. did discuss the 
rationale behind her conclusion and noted that current 
medical literature supported this conclusion.  With respect 
to the March 1999 VA examination and the opinion expressed 
therein, that the veteran's duodenal ulcer did not cause his 
hypertension, the Board finds it flawed too, in that no 
rationale was stated for the opinion given, and the examiner 
did not indicate that he had examined the veteran's claims 
file.  In effect, then, the Board concludes that both 
opinions are of equal evidentiary weight, one for and one 
against the veteran's claim.  

To reiterate, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107(b); see also 
Veterans Claims Assistance Act of 2000, supra.


ORDER

Entitlement to service connection for hypertension, secondary 
to the veteran's service-connected duodenal ulcer, is 
granted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

